146 S.E.2d 643 (1966)
266 N.C. 626
STATE
v.
Ralph CAMP.
No. 7.
Supreme Court of North Carolina.
March 2, 1966.
Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Hamrick & Hamrick, Rutherfordton, for defendant appellant.
PER CURIAM.
The trial judge included in his charge to the jury a full and fair review of the evidence and of the contentions of both parties concerning the matter of self-defense. He then instructed the jury as follows:
"[T]he Court instructs you that if the defendant had a reasonable apprehension from the facts and the circumstances as they appeared to him at the time he committed the homicide that he, the defendant, would be killed or suffer great bodily harm unless he took the life of Andrew Pritchard, then under these circumstances he had the right to stand upon his right of self-defense provided he himself was not at fault.
"Now, the Court instructs you that in passing upon this defense you must judge the defendant's conduct upon the facts and circumstances as they appeared to him at the time he committed the act and if you find that he had a reasonable apprehension at the time he killed Andrew Pritchard, that he, Ralph Camp, was about to lose his own life or receive great bodily harm, then the defendant had the right to kill Andrew Pritchard and would not be guilty of any crime; but the Court further instructs you that the reasonableness of the apprehension on the part of Ralph Camp is not for him to decide, but it is for you to determine from the facts and circumstances and the evidence in the case as they appeared to Ralph Camp at that time; the law in North Carolina being that a person has the right to kill in self-defense to prevent death or great bodily harm and may kill when it is necessary if he believes it to be so and has a reasonable ground for that belief, the reasonableness of the belief depending upon the facts and circumstances as they appeared to the defendant at the time of the killing, but the reasonableness of the belief must be judged by the jury and not by the defendant."
The defendant now argues that the language following the last semi-colon constituted an instruction that in order to acquit the defendant on the ground of self-defense the jury would have to find both that the killing was necessary and that the defendant reasonably believed it to be so. We do not so construe the instruction, considered in its entirety as it must be.
A homicide may be excusable on the ground of self-defense even though the killing was not actually necessary. An apparent necessity therefor, reasonable in the light of the circumstances as they then appeared to the defendant, is sufficient so far as this element of the defense is concerned. State v. Lee, 258 N.C. 44, 127 S.E.2d 774; State v. Fowler, 250 N.C. 595, 108 S.E.2d 892; State v. Goode, 249 N.C. 632, 107 S.E.2d 70. The foregoing instruction is in accord with this principle.
*646 As to the admission of testimony by police officers concerning statements made to them by the defendant, it is sufficient to note that no objection to the introduction of this evidence was made at the trial; there is nothing in the record to suggest that the statements were not voluntary and the record shows affirmatively that the defendant sent for the officers after the killing and told them about it on the way to the scene of it. The remaining assignments of error, relating to the admission of evidence and the failure to enter a judgment of nonsuit, are also without foundation.
No error.
MOORE, J., not sitting.